Name: 86/624/EEC: Commission Decision of 10 December 1986 approving a programme for the reception and storage of cereals, rape and seed legumes submitted by the Government of the Federal Republic of Germany in respect of the Land of Bavaria pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  economic policy;  regions of EU Member States
 Date Published: 1986-12-20

 Avis juridique important|31986D062486/624/EEC: Commission Decision of 10 December 1986 approving a programme for the reception and storage of cereals, rape and seed legumes submitted by the Government of the Federal Republic of Germany in respect of the Land of Bavaria pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) Official Journal L 361 , 20/12/1986 P. 0045*****COMMISSION DECISION of 10 December 1986 approving a programme for the reception and storage of cereals, rape and seed legumes submitted by the Government of the Federal Republic of Germany in respect of the Land of Bavaria pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) (86/624/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 2224/86 (2), and in particular Article 5 thereof, Whereas on 24 February 1986 the Government of the Federal Republic of Germany forwarded a programme on the reception and storage of cereals, rape and seed legumes in the Land of Bavaria; Whereas the aim of the programme is to extend, adapt and modernize storage and reception facilities, including the ancillary equipment required for the marketing of cereals, rape and seed legumes in such a way as to ensure that the products concerned are properly preserved and that homogeneous lots are rapidly made up, and to enhance the value of these products and make the sector more competitive; whereas it is therefore a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the principles of sound financial management do not allow investments that are used for intervention purposes to be supported; Whereas this programme contains sufficient information within the meaning of Article 3 of Regulation (EEC) No 355/77, to show that the objectives laid down in Article 1 of the said Regulation can be achieved in respect of the reception and storage of cereals, rape and seed legumes in Bavaria; whereas the schedule for implementation of the programme does not exceed the time limit laid down in Article 3 (1) (g) of the said Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The programme for the reception and storage of cereals, rape and seed legumes in Bavaria pursuant to Regulation (EEC) No 355/77 is hereby approved, with the exception of facilities that are used for intervention purposes. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 10 December 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 194, 17. 7. 1986, p. 4.